Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 1 of 6 PagelD #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ESHED ALSTON,
Plaintiff,
v. : Civ. No. 20-828-LPS

DRAPER HOLDING BUSINESS TRUST, :
et al., :

Defendants.

 

EShed Alston, Dover, Delaware, Pro Se Plaintiff.
Aaron E. Moore, Esquire, and Artemio C. Aranilla, II, Esquire, Marshall, Dennehey, Warner,

Coleman & Goggin, Wilmington, Delaware. Counsel for Defendants Draper Holdings Business
Trust, Steve Hammond, Tom Lehman, and WBOC, Inc.

MEMORANDUM OPINION

August 16, 2021
Wilmington, Delaware
Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 2 of 6 PagelD #: 142

onf/)

ST. USS. District Judge:
I, INTRODUCTION

Plaintiff EShed Alston (‘Plaintiff’), who proceeds pro se, commenced this action on June 18,
2020. (D.I. 1) Before the Court is Defendant’s motion to dismiss pursuant to Fed. R. Civ. P.
12(b)(6). (D.L. 11)

II. BACKGROUND

The Comphint alleges certain nongovernmental entities and media-affiliated individuals
violated Plaintiff's right to free speech, equal protection, and due process, as well as claims under 42
U.S.C. §§ 1981, 1983, 1985, 1986 & 1988, 18 U.S.C. § 1512, 18 U.S.C. §§ 241 and 242, the 1964 Civil
Rights Act, and FCC regulations. (D.I. 1) Named defendants include Draper Holdings Business
Trust (“Draper Holdings”), Steve Hammond (“Hammond”), Tom Lehman (“Lehman”), and
WBOC, Inc. (““WBOC” improperly captioned as “WBOC Inc., WBOC and Fox, CBS, and NBC
affiliates”) (“Moving Defendants”). The Complaint also names Defendants WMDT Marquee
Broadcasting at 2020 47 ABC, Dover Post, and Benjamin Mace, none of whom it appears have been
properly served.

Moving Defendants are private entities and private individuals. (D.I. 12 at 3) Draper
Holdings is a business trust company that owns WBOC, Inc., a broadcasting company. Hammond
and Lehman ate affiliated with WBOC. (Id) While difficult to discern, Plaintiff appears to allege
violations of his “freedom of press and speech rights and right to travel” under the First, Fourth,
and Fourteenth Amendments of the United States Constitution. (D.I. 1 at 8) The Complaint alleges
that: (1) Lehman failed to take note of, or report on, Plaintiffs picketing on Veterans Day 2017;

(2) Lehman/WBOC failed to accurately report Plaintiff's statements regarding Habitat for Humanity

Housing; and (3) Lehman/WBOC allegedly failed to report on President Trump’s February 10, 2020
Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 3 of 6 PagelD #: 143

letter of appreciation to Plaintiff. (D.I. 1 at 19-20, 24-26) Plaintiff seeks $777,777,777 in
compensatory damages.

Moving Defendants seek dismissal on the grounds that they are not state actors, as required
to state a claim under 42 U.S.C. § 1983, and the allegations are conclusory. (D.I. 12) Plainuff
responded on October 15, 2020 by filing a notice of motion for immediate stay of proceedings due
to emergency medical needs affecting Plaintiff's health. (D.I. 13) He has taken no subsequent
action in this case.

III. LEGAL STANDARDS

Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b) (6) requires the
Court to accept as true all material allegations of the complaint. See Spruill ». Gills, 372 F.3d 218, 223
(3d Cir. 2004). “The issue is not whether a plaintiff will ultimately prevail but whether the claimant
is entitled to offer evidence to support the claims.” In re Burlington Coat Factory Sec. Litig., 114 F.3d
1410, 1420 (3d Cir. 1997) (internal quotation marks omitted). Thus, the Court may grant such a
motion to dismiss only if, after “accepting all well-pleaded allegations in the complaint as true, and
viewing them in the light most favorable to plaintiff, plaintiff is not entitled to relief.” Maze ». Aetna,
Ine, 221 F.3d 472, 481-82 (ad Cir. 2000) Gnternal quotation marks omitted).

A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcroft
v. Igbal, 556 U.S. 662, 678 (2009); Be At. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A plaintiff
must plead facts sufficient to show that a claim has substantive plausibility. See Johnson v. City of
Shelby, 574 U.S. 10 (2014). A complaint may not dismissed, however, for imperfect statements of
the legal theory supporting the claim asserted. See id. at 10. “In evaluating a motion to dismiss,” the
court “may consider documents that are attached to or submitted with the complaint . . . ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice, matters of public
2
Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 4 of 6 PagelD #: 144

record, orders, [and] items appearing in the record of the case.”” Buck ». Hampton Tup. Sch. Dist, 452
F.3d 256, 260 (3d Cir. 2006).

“To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief
above the speculative level on the assumption that the allegations in the complaint are true (even if
doubtful in fact).”” Victauhic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Twombly, 550
USS. at 555). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Igbal, 556 U.S. at 678. At bottom, “[t]he complaint must state enough facts to raise a reasonable
expectation that discovery will reveal evidence of [each] necessary element” of a plaintiffs claim.
Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation
marks omitted).

The Court is not obligated to accept as true “bald assertions,” Morse v. Lower Merion Sch. Dist.,
132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), “unsupported conclusions and
unwarranted inferences,” Schuylkill Energy Res., Ine v. Pennsylvania Power ¢» Light Co., 113 F.3d 405,
417 (3d Cir. 1997), or allegations that are “self-evidently false,” Nami v. Fauver, 82 F.3d 63, 69 3d
Cir. 1996). Because Plaintiff proceeds prv se, his pleading is liberally construed and his Complaint,
“however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted
by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) Gnternal quotation marks omitted).

IV. DISCUSSION

A. State Actors

The Complaint alleges violations of the First and Fourteenth Amendments. (D.I. 1 at 8-26)
To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “the violation of a right secured by

the Constitution or laws of the United States and must show that the alleged deprivation was
3
Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 5 of 6 PagelD #: 145

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)
(citing Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled in part on other grounds by Daniels v. Williams,
474 U.S. 327, 330-31 (1986)). To act under “color of state law” a defendant must be “clothed with
the authority of state law.” West, 487 US. at 49.

There are no allegations that Moving Defendants are state actors; nor does the Complaint
allege that Moving Defendants acted jointly with state actors. See ¢.g., Manhattan Canty. Access Corp. v.
Halleck, _U.S.__, 139 S.Ct. 1921, 1928 (2019). Rather, Moving Defendants are media and media-
affiliated individuals who provide a forum for speech.

The § 1983 claims have no arguable basis in law or in fact. Therefore, the Court will grant
the motion to dismiss the claims.

B. Criminal Charges

The Complaint alleges violations of federal criminal statutes 18 U.S.C. § 1512 and 18 U.S.C.
§§ 241 and 242. (D.I. 1 at 13, 17, 18) To the extent that Plaintiff seeks to impose criminal lability
upon Moving Defendants pursuant to the criminal statutes upon which he relies, he lacks standing
to proceed. See Allen v. Administrative Office of Pennsylvania Courts, 270 F. App’x 149, 150 (3d Cir.
2008); United States v. Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“[T]he United States Attorney is
responsible for the prosecution of all criminal cases within his or her district.”). The decision of
whether to prosecute, and what criminal charges to bring, rests with the prosecutor. See United States
v. Batchelder, 442 U.S. 114, 124 (1979). Accordingly, Moving Defendants’ motion to dismiss these
claims will be granted.

C. Deficiently Pled

A complaint will not suffice if it “offers [merely] ‘labels and conclusions” or “‘naked

assertion [s]’ devoid of ‘further factual enhancement”). Iqbal, 556 U.S. at 678 (quoting Twombly, 550
4
‘
Case 1:20-cv-00828-LPS Document 18 Filed 08/16/21 Page 6 of 6 PagelD #: 146

U.S. at 555, 557). Merely reciting an element of a cause of action or making a bare conclusory
statement is insufficient to state a claim. See Igba/, 129 S.Ct. at 1949.

The remaining claims are deficiently pled. For example the Complaint does not allege
discrimination based on a contract or a property transaction, as required to state a claim under 42
U.S.C. § 1981. The Complaint makes passing references to 42 U.S.C. §§ 1985 and 1988 without
alleging how Moving Defendants violated these statutes. Because the foregoing claims do not meet
the pleading requirements of Igba/ and Twombly, the Court will grant Moving Defendants’ motion to
dismiss these claims.

While it appears unlikely that Plaintiff will be able to cure the pleading defects, he will be
given leave to amend the claims he attempted to raise under 42 U.S.C. §§ 1981, 1985, and 1988.

V. SERVICE

The Complaint was filed on June 18, 2020. It does not appear that Defendants WMDT
Marquee Broadcasting at 2020 47 ABC, Dover Post, and Benjamin Mace have been served.
Therefore, Plaintiff will be ordered to show cause why the foregoing Defendants should not be
dismissed for failure to serve process within 90 days of filing the Complaint, pursuant to Fed. R. Civ.
P. 4(m).

VI. CONCLUSION

For the above reasons, the Court will: (1) grant Defendants motion to dismiss (D.I. 11);

(2) give Plaintiff leave to amend claims under 42 U.S.C. §§ 1981, 1985, and 1988; and (3) order
Plaintiff to show cause why Defendants WMDT Marquee Broadcasting at 2020 47 ABC, Dover
Post, and Benjamin Mace should not be dismissed for failure to serve process pursuant to Fed. R.
Civ. P. 4(m).

An appropriate Order will be entered.
